DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on October 20, 2021 has been carefully considered.  Claims 8 and 9 are canceled.  Claims 1-7 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (US 8,603,580).
Regarding claim 1, Liu discloses a vaporization system (see embodiment of FIG. 4; column 6, line 28, to column 8, line 4) comprising:
a container (i.e., a container defining a bubbler 200 having a sensor reservoir 230) that contains a liquid material;
a heater (i.e., an electrical band heater 228; column 7, lines 42-47) that heats the liquid material in the container;
a liquid level sensor (i.e., a level sensor 232; column 6, lines 43-51) detecting a liquid level (i.e., liquid level 238, which is the same as level 226) of the liquid material in the container;
250) that supplies the liquid material to the container; and
a control device (i.e., a valve 240) that controls a supply amount of the liquid material on a basis of a detection signal of the liquid level sensor 232 (i.e., “A sensor reservoir 230 contains a level sensor 232 that detects the liquid level in the reservoir by contact or non-contact level sensing techniques… Upon detecting a liquid level below a desired set-point, the sensor provides an electrical output to actuate a valve 240 to allow liquid in an external liquid reservoir 250 to flow through the valve 240 and the tube 234 into the bubbler. When the liquid level reaches the desired set-point, the valve 240 is closed,” at column 6, lines 43-59); wherein,
when viewing an inside of the container from above, a vaporization region in which the liquid material is vaporized (i.e., the main bubbler 200 region) and a liquid level stable region (i.e., the sensor reservoir 230 region) are formed; 
the liquid level sensor 232 detects the liquid level 238 in the liquid level stable region 230; and
an introduction port (i.e., an inlet port at the bottom of the sensor reservoir 230) for introducing the liquid material into the container is formed on a liquid level stable region 230 side of the container below the liquid level 238.
Regarding claim 2, Liu (see FIG. 4) discloses the heater 228 is provided on a side wall of the container on a vaporization region side or to a vicinity of it (i.e., the electrical band heater 228 is clamped tightly around the main bubbler 200 region; see column 7, lines 42-46).
Regarding claims 3 and 4, Liu (see FIG. 4) discloses a separation member (i.e., a wall) that separates between the vaporization region (i.e., the main bubbler 200 region) and the 230 region) so as to enable the liquid material to be circulated between these regions (i.e., via a connecting tube 234 for liquid flow), and also enable material gas resulting from vaporization of the liquid material to be circulated between these regions (i.e., via a connecting tube 236 for gas flow); (see column 6, lines 47-50).
Regarding claim 5, as best understood, Liu discloses that vaporization system is configured such that the calorific value given per unit volume per unit time is lower in the liquid level stable region than in the vaporization region (i.e., since the electric band heater 228 is clamped tightly around the main bubbler 200 region to heat and vaporize the liquid in this region, and the sensor reservoir 230 receives an un-heated liquid from the external liquid reservoir 250 and is not provided with a heater; see FIG. 4).
Regarding claim 7, Liu discloses a lead-out port (i.e., via exit 224, see FIG. 4) for leading material gas resulting from the vaporization of the liquid material out of the container provided on a vaporization region (i.e., the main bubbler 200 region) side of the container.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 8,603,580) in view of Mikami et al. (JP 64-083666 A/01-083666 A).
Liu (see FIG. 4) discloses that the heater 228 further surrounds an upper part of the container for heating material gas resulting from vaporization of the liquid material (i.e., the heater 228 on the side wall further surrounds the vapor space of the main bubbler 200 region, and therefore, the heater 228 will also heat the vapor in the vapor space).  

Mikami et al. discloses a vaporization device (see FIG. 1; machine translation, beginning at “Example” on page 6 of 10) comprising: a container (i.e., a raw material vaporization container 1) that contains a liquid material (i.e., a liquid raw material 30 in a liquid phase portion 3); a heater that heats the liquid material in the container (i.e., a heater 2A at the bottom of the container 1; also, a heater 2C on the side wall of the container 1); and, in particular, a second heater provided in an upper part of the container for heating material gas resulting from vaporization of the liquid material (i.e., a heater 2B on an upper surface portion of the container 1 which heats vaporized raw material 31 in the gas phase portion 4). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a second heater in an upper part of the container for heating the material gas resulting from vaporization of the liquid material in the vaporization system of Liu because the provision of plural heaters would enable an optimal temperature to be held for each of the liquid material and the material gas, which improves the heating efficiency and, additionally, helps prevent condensation of the material gas in piping located downstream of the vaporization device, as taught by Mikami et al. (see “Working effect” at page 6 of 10; see also “Effect of the invention” at page 9 of 10).
Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimuta (JP 2006-045637 A) in view of Yamaguchi et al. (US 5,803,938).
	Regarding claim 1, Yoshimuta discloses a vaporization system (i.e., a bubbling vaporizer 1; see FIG. 1; machine translation at paragraphs [0029]-[0040]) comprising:
3) that contains a liquid material (i.e., a liquid raw material L);
a heater (i.e., an electric heater 18) that heats the liquid material in the container; 
a liquid level sensor (i.e., a liquid level gauge 8) that detects a liquid level HB of the liquid material in the container; 
a liquid material supply device that supplies the liquid material to the vaporization device (i.e., a liquid raw material supply pipe 7 for supplying liquid raw material L from the outside of the container body 3; said supply pipe 7 having a “supply mechanism” not shown, see paragraph [0037]); and
a control device that controls a supply amount of the liquid material on a basis of a detection signal of the liquid level sensor (i.e., a control device, not shown, which “interlocks” the supply mechanism of the liquid supply pipe 7 and the liquid level gauge 8 with each other, wherein, “… when the liquid level gauge 8 and the supply mechanism by the liquid supply supplying pipe 7 are interlocked with each other and the supply of the liquid raw material is started at the time when the predetermined lower limit of the liquid level is detected and the supply of the liquid raw material is stopped at the time when the predetermined upper limit of the liquid level is detected, the efficiency of the operation process can be improved,” see paragraph [0037]); wherein,
when viewing an inside of the container 3 from above, a vaporization region in which the liquid material is vaporized (i.e., a bubbling chamber A side of the container body 3), and a liquid level stable region (i.e., an overflow chamber B side of the container body 3) are formed; 
the liquid level sensor 8 detects the liquid level HB of the liquid material in the liquid B; and 
an introduction port for introducing the liquid material into the container (i.e., a port of the liquid raw material supply pipe 7) is formed on a liquid level stable region B side of the container above the liquid level HB.
The vaporization system of Yoshimuta is the same as the claimed vaporization system, except that Yoshimuta fails to disclose or adequately suggest that the introduction port is formed below the liquid level HB.
	Yamaguchi et al. discloses a vaporization system (see, e.g., FIG. 30 embodiment; column 31, line 65 to column 32, line 63) comprising a container 23 that contains a liquid material A; a heater 27a that heats the liquid material in the container; a liquid level sensor (i.e., a liquid-surface sensor 25a with a liquid-surface detection portion 26a) that detects a liquid level of the liquid material in the container; and a liquid material supply device (i.e., a liquid-supply pipe 13 with a control valve 21) that supplies the liquid material to the container; wherein, when viewing an inside of the container 23 from above, a vaporization region in which the liquid material is vaporized (i.e., an inner chamber 23a, within which liquid is vaporized into a gas that collects within space C) and a liquid level stable region (i.e., an annular outer chamber 23b) are formed; the liquid level sensor 25a,26a detects the liquid level of the liquid material in the liquid level stable region 23b; and an introduction port for introducing the liquid material into the container (i.e., a port of the liquid-supply pipe 13) is formed on a liquid level stable region 23b side of the container above the liquid level.  Yamaguchi et al., however, also discloses further embodiments of the vaporization system in which the introduction port introduces the liquid material into the container below the liquid level.  For instance, Yamaguchi et al. 23 having an introduction port (i.e., a port of the liquid supply pipe 13) for introducing a liquid material A into the container below the liquid level B.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively configure the introduction port in the vaporization system of Yoshimuta (FIG. 1) to introduce the liquid material L into the container at a position below the liquid level HB on the liquid level stable region B side of the container because either location of liquid material introduction (i.e., above the liquid level or below the liquid level) would have performed the same function of introducing the liquid material into the container, and, furthermore, when the liquid material is introduced into the container at a position below the liquid level, a change in the liquid surface due to the drop of the liquid material from an introduction port located above the liquid surface can be prevented, as taught by Yamaguchi et al. (see column 33, lines 30-39).
Regarding claim 2, Yoshimuta (see FIG. 1) discloses that the heater 18 is provided to a side wall of the container 3 on a vaporization region A side or to a vicinity of it. 
Regarding claim 3, Yoshimuta (see FIG. 1) discloses a separation member (i.e., an overflow wall 4) that separates between the vaporization region A and the liquid level stable region B so as to enable the liquid material to be circulated between these regions (i.e., the liquid L circulates between regions A and B by means of a circulation pump 9 and an overflow of the liquid raw material L’ over the overflow wall 4). 
Regarding claim 4, Yoshimuta (see FIG. 1) discloses that the separation member 4 separates between the vaporization region A and the liquid level stable region B so as to enable  A and B above the overflow wall 4). 
Regarding claim 5, as best understood, Yoshimuta discloses that the device is configured so that a calorific value given per unit volume per unit time is lower in the liquid level stable region B than in the vaporization region A (i.e., since the heater 18 is located on a side wall of the bubbling chamber A, the liquid in contact with this side wall is able to have a higher calorific value than the liquid within the region B). 
Regarding claim 7, Yoshimuta (see FIG. 1) discloses a lead-out port (i.e., a port leading to a piping system 6 as a vapor or raw material gas taking-out means) for leading material gas resulting from vaporization of the liquid material out of the container 3 provided on a vaporization region A side of the container (i.e., the piping system 6 is connected to the left of the overflow wall 4, as illustrated). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshimuta (JP 2006-045637 A) in view of Yamaguchi et al. (US 5,803,938), as applied to claim 1 above, and further in view of Mikami et al. (JP 64-083666 A/01-083666 A).
Yoshimuta (see FIG. 1) fails to disclose a second heater provided in an upper part of the container 3 to heat material gas resulting from vaporization of the liquid material.
Mikami et al. discloses a vaporization device (see FIG. 1; machine translation, beginning at “Example” on page 6 of 10) comprising: a container (i.e., a raw material vaporization container 1) that contains a liquid material (i.e., a liquid raw material 30 in a liquid phase portion 3); a heater that heats the liquid material in the container (i.e., a heater 2A at the 1; also, a heater 2C on the side wall of the container 1); and, in particular, a second heater provided in an upper part of the container for heating material gas resulting from vaporization of the liquid material (i.e., a heater 2B on an upper surface portion of the container 1 which heats vaporized raw material 31 in the gas phase portion 4). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a second heater in an upper part of the container for heating the material gas resulting from vaporization of the liquid material in the modified vaporization system of Yoshimuta because the provision of plural heaters would enable an optimal temperature to be held for each of the liquid material and the material gas, which improves the heating efficiency and, additionally, helps prevent condensation of the material gas in piping located downstream of the vaporization device, as taught by Mikami et al. (see “Working effect” at page 6 of 10; see also “Effect of the invention” at page 9 of 10).
Response to Arguments
Applicant’s arguments filed on October 20, 2021 have been fully considered.  
Applicant’s amendment to claim 1 incorporated the subject matter previously presented in dependent claims 8 and 9 (now canceled).  Accordingly, the rejection of claims 1-5, 7, and 9 under 35 U.S.C. 102(a)(1) as being anticipated by Shon et al. (EP 1 790 909 A1) and the rejection of claims 1-5, 7 and 9 under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi (JP 2000-046631 A) have been withdrawn.  Neither Shon et al. nor Hayashi disclose or adequately suggest “an introduction port for introducing the liquid material into the container is formed on a liquid level stable region side of the container”, as was recited in dependent claim 8.
Applicant’s amendment to claim 1 further added the new limitation, “an below the liquid level” (with emphasis).  
Applicant (at pages 9-10) argues,
“As illustrated, the liquid supply pipe 7 of Yoshimuta is above the liquid level, and therefore Yoshimuta does not disclose or suggest that an introduction port for introducing the liquid material into the container is formed on a liquid level stable region side of the container below the liquid level.”
	Applicant’s argument is found persuasive. Therefore, the rejection of claims 1-5 and 7-9 under 35 U.S.C. 102(a)(1) as being anticipated by Yoshimuta (JP 2006-045637 A) has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 over the combination of Yoshimuta (JP 2006-045637 A) and the newly discovered prior art to Yamaguchi et al. (US 5,803,938).  As detailed in the rejection, Yamaguchi et al. discloses an introduction port for introducing liquid material into a container of a vaporization system, wherein the introduction port is located below the liquid level in the container.
	Lastly, Applicant (at paragraph bridging pages 9-10) argues,
“… this method [of Yoshimuta] is merely supplying liquid when liquid is insufficient and does not disclose or suggest a control device that controls a supply amount of the liquid material on a basis of a detection signal of the liquid sensor…”.
	The Office respectfully disagrees.  Yoshimuta (see translation of paragraphs [0036]-[0037]) discloses,
	“Thus, in this embodiment, a liquid raw material supply pipe 7 for supplying the liquid raw material L from the outside of the container main body 3 into the overflow chamber B is provided, and the liquid level HB of the liquid raw material in the overflow chamber 5 is detected by the level gauge 8. In other words, in order to maintain an A to the overflow chamber B by circulating supply of the liquid raw material L, a liquid level height HB of an overflow chamber 8 corresponding to a minimum required liquid raw material amount is set as a lower limit value.  An overflow circulation state for keeping the liquid level of the bubbling chamber A constant is always maintained by a simple operation of supplying the liquid material L so that the liquid level HB is maintained above the lower limit value based on the detected value of the level gauge 8.
In addition, when the liquid level gauge 8 and the supply mechanism by the liquid supply supply pipe 7 are Interlocked with each other and the supply of the liquid raw material is started at the time when the predetermined lower limit of the liquid level is detected and the supply of the liquid raw material is stopped at the time when the predetermined upper limit of the liquid level is detected, the efficiency of the operation process can be improved.  If all the supply of the liquid raw material is made by the liquid raw material supply pipe 7, the piping system can be simplified and the device design becomes easy.” (with emphasis added).
	Therefore, Yoshimuta discloses a control device (i.e., a “supply mechanism” of the liquid supply pipe 7 (not shown)) that controls a supply amount of the liquid material on a basis of a detection signal of the liquid level sensor (i.e., the supply mechanism is “interlocked with” the liquid level gauge 8, such that the supply of liquid raw material L through the supply pipe 7 is started when the predetermined lower limit of the liquid level HB is detected by the liquid level gauge 8, and the supply of the liquid raw material L through the supply pipe 7 is stopped when the predetermined upper limit of the liquid level HB is detected by the liquid level gauge 8).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
* * *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449. The examiner can normally be reached Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774